1
2
3

4
5
6                                   UNITED STATES DISTRICT COURT

7                                  EASTERN DISTRICT OF CALIFORNIA

8                                      SACRAMENTO DIVISION
9
      In re:                                               Dist. Ct. Case No. 2:18-cv-00289-MCE
10
      INTERNATIONAL MANUFACTURING                          Bk. Case No. 14-25820-11
11
      GROUP, INC.,
                                                           Adversary Case No. 16-02082
12
                  Debtor.
13    ________________________________                     Chapter 11
14                                                         ORDER FOR DISMISSAL OF
      BEVERLY N. McFARLAND, Chapter 11                     COMPLAINT AS TO DEFENDANT
15    Trustee for International Manufacturing Group,       WINGS INSURANCE, INC.
      Inc.,
16
17                    Plaintiff,
         v.
18
      BATTLE CREEK STATE BANK,
19
                      Defendant.
20
21
22
23
24             A Notice of and Request for Order for Dismissal of Complaint as to Defendant Wings
25   Insurance, Inc. (the “Dismissal”) was filed on February 21, 2019 by Plaintiff International
26   Manufacturing Group, A Liquidating Debtor, by and through The Beverly Group, Inc., Plan
27   Administrator (the “Plaintiff”). For the reasons stated in the Dismissal and for good cause shown;
28
                                                       1
              ORDER FOR DISMISSAL OF COMPLAINT AS TO DEFENDANT WINGS INSURANCE, INC.
1            IT IS HEREBY ORDERED Plaintiff’s complaint against Wings Insurance, Inc. shall be

2    dismissed with prejudice. Inasmuch as all named defendants have now been dismissed, and given

3    counsel’s representation that the matter has now been concluded in its entirety, the Clerk of Court

4    is directed to close the file.

5            IT IS SO ORDERED.

6    Dated: February 25, 2019

7
8
9
10
11
12
13
14
15

16
17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
          ORDER FOR DISMISSAL OF COMPLAINT AS TO DEFENDANT WINGS INSURANCE, INC.                           EX
